     Case 2:20-cv-11785-JAK-AGR Document 1 Filed 12/30/20 Page 1 of 18 Page ID #:1




1    FARHAD NOVIAN (State Bar No. 118129)
     farhad@novianlaw.com
2    SHARON RAMINFARD (State Bar No. 278548)
     sharon@novianlaw.com
3    MICHAEL O’BRIEN (State Bar No. 277244)
     michaelo@novianlaw.com
4    NOVIAN & NOVIAN LLP
     1801 Century Park East, Suite 1201
5    Los Angeles, California 90067
     Telephone: (310) 553-1222
6    Facsimile (310) 553-0222
7
     Attorney for Plaintiff,
8    L.A. T-SHIRT & PRINT, INC.
9

10                           UNITED STATES DISTRICT COURT
11                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     L.A. T-SHIRT & PRINT, INC., a             Case No.:
13   California corporation dba RIOT
14   SOCIETY,                                    COMPLAINT FOR:
15
                Plaintiff,                       1. Copyright Infringement;
16                                               2. Vicarious and/or Contributory
          v.                                        Copyright Infringement
17
                                                 3. Trademark Infringement
18   RUE 21, INC., a Delaware corporation;       4. Trademark Dilution
     NEW RUE21 HOLDCO, INC., a                   5. Unfair Competition
19   Delaware corporation; NEW RSC, LLC,
20   a Delaware limited liability company; R        JURY TRIAL DEMANDED
     SERVICES LLC, a Virginia limited
21   liability company; NEW RUE21, INC., a
22   Delaware Corporation; NEW RUE21
     INTERMEDIATE, INC., a Delaware
23   Corporation; NEW RUE21, LLC, a
24   Delaware limited liability company; R21
     HOLDINGS, INC., a Delaware
25   corporation; and DOES 1 through 10,
26   inclusive,
27
                Defendants.

28

                                           -1-                             Complaint
     Case 2:20-cv-11785-JAK-AGR Document 1 Filed 12/30/20 Page 2 of 18 Page ID #:2




1          Plaintiff, L.A. T-SHIRT & PRINT, INC. dba RIOT SOCIETY (“Plaintiff”),
2    by and through its undersigned counsel, complaining of the defendants RUE 21,
3    INC., a Delaware corporation; NEW RUE21 HOLDCO, INC., a Delaware
4    corporation; NEW RSC, LLC, a Delaware limited liability company; R SERVICES
5    LLC, a Virginia limited liability company; NEW RUE21, INC., a Delaware
6    Corporation; NEW RUE21 INTERMEDIATE, INC., a Delaware Corporation;
7    NEW RUE21, LLC, a Delaware limited liability company; and DOES 1 through 10,
8    inclusive (collectively, “Defendants”), respectfully alleges as follows:
9                                NATURE OF THE ACTION
10          1.     Plaintiff creates and obtains rights to unique two-dimensional non-
11   functional artworks which are transacted primarily in and through the apparel
12   industry. Plaintiff owns these designs in exclusivity and exploits these designs for
13   profit by manufacturing and selling products bearing the designs or entering into
14   licensing agreements for sale or display by third parties. Defendants have knowingly
15   and intentionally used over twenty (20) of such designs in the production of
16   unauthorized goods which infringe Plaintiff’s copyrights.
17                              JURISDICTION AND VENUE
18          2.     The Court has original subject matter jurisdiction over Plaintiff’s
19   federal claims arising under the Copyright Act of 1976, Title 17 U.S.C., § 101 et
20   seq. under 28 U.S.C. § 1331, 1338 (a) and (b).
21          3.     This Court has personal jurisdiction over the Defendants because the
22   events or omissions giving rise to the claim occurred, the tortuous acts occurred, and
23   a substantial part of the injury took place and continues to take place, in this judicial
24   district and/or each of the defendants can be found in this judicial district.
25          4.     Venue is proper in the United States District Court for the Central
26   District of California pursuant to 28 U.S.C §§ 1391(b), 1391(c), and 1400(a) on
27   information and belief that: (a) this is a judicial district in which a substantial part of
28   the events giving rise to the claims occurred the tortuous acts occurred, and a

                                                 -2-                                  Complaint
     Case 2:20-cv-11785-JAK-AGR Document 1 Filed 12/30/20 Page 3 of 18 Page ID #:3




1    substantial part of the injury took place and continues to take place; and (b) this is a
2    judicial district in which Defendants may be found.
3          5.      Upon information and belief, Defendants operate 28 clothing stores in
4    California, among them: a location in the Westfield Culver City at 6000 Sepulveda
5    Blvd. Space J 3470, Culver City, California 90230 and a location at the SouthBay
6    Pavilion 20700 S Avalon Blvd Suite 370, Carson, California 90746 both of which
7    are located in the Central District of California.
8                                       THE PARTIES
9          6.      Plaintiff L.A. T-SHIRT & PRINT, INC. (“Plaintiff”) is a California
10   corporation doing business as RIOT SOCIETY with its principal place of business
11   in the County of Los Angeles, State of California.
12         7.      Upon information and belief, defendant RUE 21, INC. is, and at all
13   times relevant was, a Delaware corporation doing business within the jurisdiction of
14   this Court.
15         8.      Upon information and belief, defendant NEW RUE 21, INC. is, and at
16   all times relevant was, a Delaware corporation doing business within the jurisdiction
17   of this Court.
18         9.      Upon information and belief, defendant NEW RUE 21, LLC is, and at
19   all times relevant was, a Delaware limited liability company doing business within
20   the jurisdiction of this Court.
21         10.     Upon information and belief, defendant NEW RUE21 HOLDCO, INC.
22   is, and at all times relevant was, a Delaware corporation doing business within the
23   jurisdiction of this Court.
24         11.     Upon information and belief, defendant NEW RSC, LLC is, and at all
25   times relevant was, a Delaware limited liability company doing business within the
26   jurisdiction of this Court.
27   ///
28   ///

                                               -3-                                 Complaint
     Case 2:20-cv-11785-JAK-AGR Document 1 Filed 12/30/20 Page 4 of 18 Page ID #:4




1           12.   Upon      information    and         belief,   defendant   NEW    RUE21
2    INTERMEDIATE, INC. is, and at all times relevant was, a Delaware corporation
3    doing business within the jurisdiction of this Court.
4           13.   Upon information and belief, defendant R21 HOLDINGS, INC. is, and
5    at all times relevant was, a Delaware corporation doing business within the
6    jurisdiction of this Court.
7           14.   Upon information and belief, defendant R21 HOLDINGS, INC. is, and
8    at all times relevant was, a holding company that controlled and still controls RUE
9    21, INC., NEW RUE21 HOLDCO, INC., NEW RSC, LLC, R SERVICES LLC,
10   NEW RUE21, INC., NEW RUE21 INTERMEDIATE, INC., and NEW RUE21,
11   LLC.
12          15.   R21 HOLDINGS, INC., RUE 21, INC., NEW RUE21 HOLDCO,
13   INC., NEW RSC, LLC, R SERVICES LLC, NEW RUE21, INC., NEW RUE21
14   INTERMEDIATE, INC., and NEW RUE21, LLC, are collectively referred to herein
15   as “RUE21.”
16          16.   RUE 21, INC., NEW RUE21 HOLDCO, INC., NEW RSC, LLC, R
17   SERVICES LLC, NEW RUE21, INC., NEW RUE21 INTERMEDIATE, INC., and
18   NEW RUE21, LLC, are collectively referred to herein as “the RUE21 Subsidiaries.”
19          17.   Defendants DOES 1 through 10 are individuals and/or entities whose
20   true names and capacities are presently unknown to Plaintiff. Plaintiff is informed
21   and believes, and thereon alleges, that, at all times herein mentioned, each of the
22   fictitiously named defendants was the agent, servant, and/or employee of his or her
23   co-defendants and, in doing the things herein mentioned, was acting within the scope
24   of his or her authority as such agent, servant, and/or employee, and with the
25   permission and consent of his or her co-defendants, and that each of said fictitiously
26   named defendants is, in some manner, liable or responsible to Plaintiff based upon
27   the facts hereinafter alleged and thereby proximately caused injuries and damages to
28   Plaintiff as more fully alleged herein. Accordingly, Plaintiff sues said defendants

                                                 -4-                               Complaint
     Case 2:20-cv-11785-JAK-AGR Document 1 Filed 12/30/20 Page 5 of 18 Page ID #:5




1    by said fictitious names. At such time as said defendants’ true names and capacities
2    become known to Plaintiff, Plaintiff will seek leave to amend this Complaint to insert
3    said true names and capacities of such individuals and/or entities.
4          18.    At all relevant times, as alleged more fully herein, each Defendant acted
5    as an agent, servant, employee, co-conspirator, alter-ego and/or joint venturer of the
6    other Defendants, and in doing the things alleged herein acted within the course and
7    scope of such agency, employment, alter-ego and/or in furtherance of the joint
8    venture. Each of the Defendants acts alleged herein was done with the permission
9    and consent of each of the other Defendants.
10         19.    Upon information and belief, at all times relevant hereto, R21
11   HOLDINGS INC., RUE 21, INC., NEW RUE21 HOLDCO, INC., NEW RSC, LLC,
12   R SERVICES LLC, NEW RUE21, INC., NEW RUE21 INTERMEDIATE, INC.,
13   and NEW RUE21, LLC were all alter egos of one another, and there exists, and at
14   all times herein mentioned has existed, a unity of interest and ownership between
15   Defendants such that any separateness between them has ceased to exist in that R21
16   HOLDINGS completely controlled, dominated, managed, and operated the RUE21
17   Subsidiaries to suit its convenience.
18         20.    Specifically, upon information and belief, at all times relevant hereto,
19   R21 HOLDINGS (1) controlled the business and affairs of the RUE21 Subsidiaries,
20   including any and all of its affiliates; (2) commingled the funds and assets of the
21   corporate entities, and diverted corporate funds and assets for his own personal use;
22   (3) disregarded legal formalities and failed to maintain arm’s length relationships
23   among the RUE21 Subsidiaries; (4) inadequately capitalized the RUE21
24   Subsidiaries; (5) used the same office or business location and employed the same
25   employees for all the RUE21 Subsidiaries; (6) held R21 HOLDINGS out as
26   personally liable for the debts of the RUE21 Subsidiaries; (7) used the RUE21
27   Subsidiaries as a mere shells, instrumentalities or conduits for R21 HOLDINGS; (8)
28   used the RUE21 Subsidiaries to procure labor, services or merchandise for another

                                              -5-                                Complaint
     Case 2:20-cv-11785-JAK-AGR Document 1 Filed 12/30/20 Page 6 of 18 Page ID #:6




1    person or entities; (9) manipulated the assets and liabilities between the RUE21
2    Subsidiaries so as to concentrate the assets in one and the liabilities in another; (10)
3    used the RUE21 Subsidiaries to conceal their ownership, management and financial
4    interests and/or personal business activities; and/or (11) used the RUE21
5    Subsidiaries to shield against R21 HOLDINGS’ obligations, and in particular the
6    obligations as alleged in this Complaint.
7          21.       Upon information and belief, at all times relevant thereto, the RUE21
8    Subsidiaries were not only influenced and governed by R21 HOLDINGS, but there
9    was such a unity of interest and ownership that the individuality, or separateness, of
10   R21 HOLDINGS and the RUE21 Subsidiaries has ceased, and that the facts are such
11   that an adherence to the fiction of the separate existence of these entities would,
12   under the particular circumstances, sanction a fraud or promote injustice.
13         22.       By information and belief, and at all relevant times mentioned herein,
14   the acts of the business entities involved were performed by an employee, agent,
15   officer, servant and/or representative of R21 HOLDINGS and the RUE21
16   Subsidiaries.
17                                FACTUAL BACKGROUND
18         23.       Plaintiff is in the garment industry and regularly manufactures and sells
19   garments bearing its original designs in connection with its famous “Riot Society”
20   brand. Plaintiff also regularly sells, licenses, or otherwise exploits its artwork to
21   manufacturers, retailers, and other third parties. In light of Plaintiff’s extensive use
22   of its artwork and designs and its use thereof in connection with Plaintiff’s well-
23   known “Riot Society” brand, such designs have too become well-known, including
24   among Plaintiff’s customers and its established and famed retailers.
25         24.       Plaintiff’s original designs include, without limitation, the designs
26   attached hereto as Exhibit A (collectively, the “Designs”).
27         25.       Plaintiff owns, and had owned prior to the infringing acts complained
28   of herein, copyright and/or trademark rights in each of the Designs.

                                                 -6-                                Complaint
     Case 2:20-cv-11785-JAK-AGR Document 1 Filed 12/30/20 Page 7 of 18 Page ID #:7




1          26.     Not only does Plaintiff own common law trademark rights in the
2    Designs, but Plaintiff also owns United States Patents & Trademark Office
3    (“USPTO”) Registration No. 6117159 for the following design internally titled
4    “Broken Heart Design”:
5

6

7

8

9

10

11

12

13         27.     A true and correct copy of the USPTO registration for the Broken Heart
14   Design is attached hereto as Exhibit B.
15         28.     Similarly, in addition to its common law copyrights in the Designs,
16   Plaintiff owns the following copyright registrations with the United States Copyright
17   Office:
18               • Registration No. VA0002186054 for the following design internally
19                 titled “Aloha/Hula Death”:
20

21

22

23

24

25

26

27

28

                                                -7-                             Complaint
     Case 2:20-cv-11785-JAK-AGR Document 1 Filed 12/30/20 Page 8 of 18 Page ID #:8




1             • Registration No. VAu001413986 for the following design internally
2                titled “Stay Balanced”:
3

4

5

6

7

8

9

10            • Registration No. VA002226837 for the following design internally
11               titled “Skull Rose”:
12

13

14

15

16

17

18

19

20            • Registration No. VA002226838 for the following design internally
21               titled “Skull Flower”:
22

23

24

25

26

27
     ///
28

                                           -8-                           Complaint
     Case 2:20-cv-11785-JAK-AGR Document 1 Filed 12/30/20 Page 9 of 18 Page ID #:9




1          29.    True and correct copies of the foregoing copyright registrations have
2    been attached hereto as Exhibit C.
3          30.    The Designs, including the registered and unregistered ones, have long
4    been offered and advertised for sale by Plaintiff on numerous outlets including but
5    not limited to, Plaintiff’s website and social media pages as well as those of
6    authorized third-party retailers. As such, there is no doubt that third parties,
7    including Defendants, had access to Plaintiff’s Designs.
8                       DEFENDANTS’ INFRINGING CONDUCT
9          31.    In or around mid to late 2020, Plaintiff discovered that Defendants were
10   selling garments and other products that bear designs that are identical, confusingly
11   similar, and/or substantially similar to Plaintiff’s Designs (“Infringing Products”).
12         32.    Defendant RUE21 operates a store through a website located at
13   http://www.rue21.com (“the RUE21 Website”).
14         33.    Upon information and belief, there is no way for a member of the
15   general public to obtain a login for the RUE21 Website to post content on the RUE21
16   Website.
17         34.    Upon information and belief, all content on the RUE21 Website is
18   posted by agents of RUE21.
19         35.    Upon information and belief, a search at the Library of Congress
20   reveals that no agent under the Digital Millennium Copyright Act (“DMCA”) is
21   designated for the RUE21 Website.
22         36.    As of December 19, 2020, at least sixteen garments are for sale on the
23   RUE21 Website that use Plaintiff’s registered Broken Heart Design. A true and
24   accurate copy of those listings is attached as Exhibit D.
25         37.    As of December 19, 2020, at least one garment is for sale on the RUE21
26   Website that use Plaintiff’s registered Skull Flower design. A true and accurate copy
27   of this listing is attached as Exhibit E.
28         38.    As of December 19, 2020, at least one garment is for sale on the RUE21

                                                 -9-                              Complaint
     Case 2:20-cv-11785-JAK-AGR Document 1 Filed 12/30/20 Page 10 of 18 Page ID #:10




1     Website that use Plaintiff’s registered Skull Rose design. A true and accurate copy
2     of this listing is attached as Exhibit F.
3           39.    Upon information and belief, Defendants have misappropriated and
4     continue to misappropriate the Designs, and are selling Infringing Products
5     throughout the United States, including but not limited to within this judicial district.
6           40.    Upon information and belief, Defendants are, without Plaintiff’s
7     authorization, unlawfully manufacturing, reproducing, importing, distributing,
8     advertising and/or selling Infringing Products in this judicial district that feature
9     designs that are identical, or substantially similar to, the Designs.
10          41.    Upon information and belief, Defendants’ infringing use of the Designs
11    is not limited to the Infringing Products described above, and other products of
12    Defendants may infringe Plaintiff’s copyrights and/or trademarks in the Designs.
13          42.    Upon information and belief, Defendants’ infringing conduct was and
14    is willful and malicious.
15          43.    First, Defendants have infringed upon not one, but at least twenty three
16    (23) different Designs of Plaintiff.
17          44.    Second, the deliberate nature of Defendants’ wrongful conduct is
18    evident through the manner in which Defendants have engaged in the infringement.
19    For example, the Designs that Plaintiff displays on its clothing as embroidered,
20    Defendants have also displayed as embroidered; the Designs that Plaintiff displays
21    on its clothing as graphics, Defendants have also displayed as graphics; the Designs
22    that Plaintiff has displayed on specific clothing colors/types, Defendants have also
23    displayed on the same clothing colors/types; the Designs that Plaintiff has positioned
24    in certain places on the clothing, Defendants have also positioned in the same place
25    on their clothing. Some examples of side-by-side comparisons of Plaintiff’s products
26    and Defendants’ Infringing Products are attached hereto as Exhibit G.
27          45.    Third, Michael Cingolani, the current Vice President of Men’s
28    Merchandising for Defendant Rue21, who is responsible for developing and

                                                  -10-                               Complaint
     Case 2:20-cv-11785-JAK-AGR Document 1 Filed 12/30/20 Page 11 of 18 Page ID #:11




1     implementing merchandise strategy for all men’s apparel at Rue21, was previously
2     the Division Merchandising Manager for men’s and boy’s apparel at Tilly’s for five
3     years prior to his current position at Rue21. Since Plaintiff is a top seller to Tilly’s,
4     and was at the time that Mr. Cingolani worked there, Mr. Cingolani was well-aware
5     of and had access to Plaintiff’s business model, successful strategies, and best-
6     selling designs – including, without limitation, the Designs. Upon information and
7     belief, Mr. Cingolani knowingly and willfully authorized, directed, and oversaw the
8     infringement by Defendants of Plaintiff’s Designs.
9           46.    Fourth, upon information and belief, this is not the first time Defendant
10    Rue 21 has infringed upon Plaintiff’s intellectual property. In fact, in 2017, Plaintiff
11    filed a lawsuit against Rue21 for infringement of various designs.
12                               FIRST CLAIM FOR RELIEF
13                 (For Copyright Infringement - Against All Defendants)
14          47.    Plaintiff hereby realleges and incorporates the allegations contained in
15    the preceding paragraphs as if fully set forth herein.
16          48.    Plaintiff is informed and believes and thereon alleges that Defendants,
17    and each of them, infringed Plaintiff’s copyrights by creating, making and/or
18    developing directly infringing and/or derivative works from the Designs and by
19    producing, distributing and/or selling Infringing Products.
20          49.    Due to Defendants’ acts of infringement, Plaintiff has suffered
21    substantial damages to its business in an amount to be established at trial.
22          50.    Due to Defendants’ acts of infringement, Plaintiff has suffered general
23    and special damages in an amount to be established at trial.
24          51.    Due to Defendants’ acts of copyright infringement as alleged herein,
25    Defendants, and each of them, have obtained direct and indirect profits they would
26    not otherwise have realized but for their infringement of the Designs. As such,
27    Plaintiff is entitled to disgorgement of Defendants’ profits directly and indirectly
28

                                                -11-                                 Complaint
     Case 2:20-cv-11785-JAK-AGR Document 1 Filed 12/30/20 Page 12 of 18 Page ID #:12




1     attributable to Defendants’ infringement of the Designs in an amount to be
2     established at trial.
3            52.    Plaintiff is informed and believes and thereon alleges that Defendants,
4     and each of them, have imported, manufactured, cause to be manufactured and/or
5     sold Infringing Products.
6            53.    Upon information and belief, Defendants also began such activities
7     although they were fully aware of Plaintiff’s superior rights to the Designs.
8     Therefore, Defendants’ acts of copyright infringement as alleged above were, and
9     continue to be, willful, intentional and malicious, subjecting Defendants, and each
10    of them, to liability for statutory damages under Section 504(c)(2) of the Copyright
11    Act in the sum of up to one hundred fifty thousand dollars ($150,000) per
12    infringement.     Further, Defendants’, and each of their willful and intentional
13    misappropriation and/or infringement of Plaintiff’s copyrighted Designs renders
14    Defendants, and each of them, liable for statutory damages as described herein.
15    Within the time permitted by law, Plaintiff will make its election between actual
16    damages and statutory damages. Plaintiff is also entitled to preliminary and
17    permanent injunctive relief.
18                              SECOND CLAIM FOR RELIEF
19              (For Vicarious and/or Contributory Copyright Infringement
20                                   - Against All Defendants)
21           54.    Plaintiff hereby realleges and incorporates the allegations contained in
22    the preceding paragraphs as if fully set forth herein.
23           55.    Plaintiff is informed and believes and thereon alleges that Defendants
24    knowingly induced, participated in, aided and abetted in and profited from the illegal
25    reproduction and/or subsequent sales of Infringing Products featuring the Designs
26    as alleged hereinabove.
27           56.    Plaintiff is informed and believes and thereon alleges that Defendants,
28    and each of them, are vicariously liable for the infringements alleged herein because

                                               -12-                               Complaint
     Case 2:20-cv-11785-JAK-AGR Document 1 Filed 12/30/20 Page 13 of 18 Page ID #:13




1     they had the right and ability to supervise the infringing conduct and because they
2     had a direct financial interest in the infringing conduct.
3            57.    By reason of the Defendants’ acts of contributory infringement as
4     alleged above, Plaintiff has suffered and will continue to suffer substantial damages
5     to his business in an amount to be established at trial, as well as additional general
6     and special damages in an amount to be established at trial.
7            58.    Due to Defendants’ acts of copyright infringement as alleged herein,
8     Defendants, and each of them, have obtained direct and indirect profits they would
9     not otherwise have realized but for their infringement of the Designs. As such,
10    Plaintiff is entitled to disgorgement of Defendants’ profits directly and indirectly
11    attributable to Defendants’ infringement of the Designs, in an amount to be
12    established at trial.
13           59.    Plaintiff is informed and believes and thereon alleges that Defendants,
14    and each of them, have imported, manufactured, cause to be manufactured and/or
15    sold Infringing Products.
16           60.    Upon information and belief, Defendants also began such activities
17    although they were fully aware of Plaintiff’s superior rights to the Designs.
18    Therefore, Defendants’ acts of copyright infringement as alleged above were, and
19    continue to be, willful, intentional and malicious, subjecting Defendants, and each
20    of them, to liability for statutory damages under Section 504(c)(2) of the Copyright
21    Act in the sum of up to one hundred fifty thousand dollars ($150,000) per
22    infringement.    Further, Defendants’, and each of their, willful and intentional
23    misappropriation and/or infringement of Plaintiff’s copyrighted Design renders
24    Defendants, and each of them, liable for statutory damages as described herein.
25    Within the time permitted by law, Plaintiff will make its election between actual
26    damages and statutory damages. Plaintiff is also entitled to preliminary and
27    permanent injunctive relief.
28    ///

                                               -13-                               Complaint
     Case 2:20-cv-11785-JAK-AGR Document 1 Filed 12/30/20 Page 14 of 18 Page ID #:14




1                                THIRD CLAIM FOR RELIEF
2                     (Trademark Infringement - Against All Defendants)
3           61.      Plaintiff hereby realleges and incorporates the allegations contained in
4     the preceding paragraphs as if fully set forth herein.
5           62.      Plaintiff has continuously used its Designs, and the variations thereof,
6     in commerce throughout all of the United States, including this judicial district, in
7     connection with and as a source identifier for Plaintiff’s goods and services.
8           63.      As a result, Plaintiff has established common law trademark rights in
9     its Designs.
10          64.      In addition, Plaintiff has been issued with a USPTO registration for its
11    Broken Heart Design.
12          65.      Defendants have made use of Plaintiff’s Designs, and variations
13    thereof, without Plaintiff’s consent, knowledge, or authority.
14          66.      Defendants’ unauthorized use of Plaintiff’s Designs in connection with
15    Defendants’ marketing and sales of the Infringing Products constitutes infringement
16    of Plaintiff’s common law trademark rights, misappropriates the valuable goodwill
17    developed by Plaintiff in the mark, and is likely to cause (and has actually caused)
18    confusion, mistake, and/or deception among the relevant public as to the source of
19    Defendants’ goods and services or their affiliation, sponsorship or approval of
20    Defendants’ Infringing Products by Plaintiff and/or Plaintiff’s business affiliates,
21    advertisers, and retailers – especially in light of the similarities in location, size,
22    position, and color patterns between Plaintiff’s products and Defendants’ Infringing
23    Products.
24          67.      In fact, numerous buyers and other members of the public have
25    contacted Plaintiff communicating their actual confusion and belief that Plaintiff had
26    sold products bearing one or more of the Designs to Defendant Rue21.
27          68.      Defendants’ acts constitute the use in commerce of false designations
28    of origin and false and/or misleading descriptions or representations, tending to

                                                -14-                                Complaint
     Case 2:20-cv-11785-JAK-AGR Document 1 Filed 12/30/20 Page 15 of 18 Page ID #:15




1     describe and/or represent, in a false or misleading fashion, Defendants’ products as
2     those of Plaintiff’s.
3            69.    Plaintiff has earlier established, superior rights in its Designs, and
4     variations thereof.
5            70.    Defendants are aware of Plaintiff’s use and corresponding rights in the
6     Designs. Defendants’ aforementioned acts constitute the unauthorized use of
7     Plaintiff’s Designs, and variations thereof, for identical or confusingly similar goods
8     and services, amounting to willful infringement of Plaintiff’s trademark rights.
9            71.    Defendants acts of willful infringement of Plaintiff’s rights in the
10    Designs, and variations thereof, have caused and, unless restrained, will continue to
11    cause great and irreparable injury to Plaintiff, Plaintiff’s business, Plaintiff’s
12    business relationship with its retailers, and to the goodwill and reputation of Plaintiff,
13    leaving Plaintiff no adequate remedy at law.
14           72.    Defendants’ acts are the proximate cause of such injury and damage.
15           73.    By reason of the foregoing, Plaintiff is entitled to preliminary and
16    permanent injunctive relief against Defendants, and anyone acting in concert with
17    Defendants, to restrain further acts of infringement of Plaintiff’s rights and, after
18    trial, to recover any damages proven to have been caused by reason of Defendants’
19    aforesaid acts of infringement and any enhanced damages justified by the willful and
20    intentional nature of such acts.
21                             FOURTH CLAIM FOR RELIEF
22                      (Trademark Dilution - Against All Defendants)
23           74.    Plaintiff hereby realleges and incorporates the allegations contained in
24    the preceding paragraphs as if fully set forth herein.
25           75.    Plaintiffs’ Designs, and variations thereof, are famous and distinctive
26    and have garnered widespread publicity and public recognition in California and
27    nationwide.
28    ///

                                                -15-                                  Complaint
     Case 2:20-cv-11785-JAK-AGR Document 1 Filed 12/30/20 Page 16 of 18 Page ID #:16




1           76.    Defendants’ use of the Designs, and variations thereof, in connection
2     with the manufacture, advertisement, promotion, display, shipment, offering for
3     sale, sale, and distribution of the Infringing Products began after the Designs
4     became well-known, distinctive, and famous in California and throughout the
5     United States.
6           77.    Defendants’ unlawful use of the Designs, and variations thereof,
7     dilutes the distinctive quality of the Designs and lessens the capacity of the
8     Trademarks to serve as a unique identifier of Plaintiff’s products, in violation of 15
9     U.S.C. § 1125.
10          78.     Upon information and belief, Defendants willfully intended to trade
11    on the reputation and goodwill associated with the Designs and to cause its
12    dilution.
13          79.    Defendants’ dilution has caused and, unless restrained and enjoined
14    by this Court, will persist and will continue to cause great and irreparable injury to
15    Plaintiff, Plaintiff’s business, and to the goodwill and reputation of Plaintiff,
16    leaving Plaintiff no adequate remedy at law.
17          80.    Defendants’ acts are the proximate cause of such injury and damage.
18          81.    By reason of the foregoing, Plaintiff is entitled to preliminary and
19    permanent injunctive relief against Defendants, and anyone acting in concert with
20    Defendants, to restrain further acts of infringement of Plaintiff’s rights and, after
21    trial, to recover any damages proven to have been caused by reason of Defendants’
22    aforesaid acts of dilution and any enhanced damages justified by the willful and
23    intentional nature of such acts.
24                               FIFTH CAUSE OF ACTION
25          (Unfair Competition, California Business & Professions Code § 17200
26                                  – Against All Defendants)
27          82.    Plaintiff hereby realleges and incorporates the allegations contained in
28    the preceding paragraphs as if fully set forth herein.

                                                -16-                                 Complaint
     Case 2:20-cv-11785-JAK-AGR Document 1 Filed 12/30/20 Page 17 of 18 Page ID #:17




1           83.      Defendants’ conduct, as alleged herein, is unlawful and Defendants
2     engaged in such conduct without privilege, justification or excuse.
3           84.      Defendants’ numerous instances of misconduct constitutes an
4     “unlawful, unfair or fraudulent business act or practice” in violation of California
5     Business & Professions Code § 17200 et seq.
6           85.      Defendants’ conduct has directly and proximately caused and will
7     continue to cause Plaintiff substantial and irreparable injury, including customer
8     confusion, injury to its reputation, and diminution in value of its intellectual
9     property, and unless restrained, will continue to seriously and irreparably impair
10    further the value of Plaintiffs Designs, for which there is no adequate remedy at law.
11          86.      In light of the foregoing, Plaintiff is entitled to an injunction under Cal.
12    Bus. & Prof. Code §§ 17200 et seq. restraining Defendants from engaging in further
13    such unlawful conduct, as well as restitution of those amounts unlawfully obtained
14    by Defendants through their wrongful conduct.
15                                   PRAYER FOR RELIEF
16          WHEREFORE, Plaintiff respectfully demands the following relief against
17    Defendants, jointly and severally, with respect to each claim for relief:
18          a.       That Defendants and their respective owners, officers, agents, servants,
19    employees, and attorneys, and all other persons in active concert or participation
20    with them, be preliminarily and then permanently restrained and enjoined from:
21                1. Manufacturing, advertising, promoting, displaying, shipping, offering
22                   for sale, selling, or distributing Infringing Products;
23                2. Manufacturing, advertising, promoting, displaying, shipping, offering
24                   for sale, selling, or distributing any other clothing or other products
25                   bearing Plaintiff’s Designs, or any other copy, reproduction, or
26                   colorable imitation thereof, or any other mark or design that is
27                   confusingly similar or substantially similar thereto; and
28    ///

                                                 -17-                                  Complaint
     Case 2:20-cv-11785-JAK-AGR Document 1 Filed 12/30/20 Page 18 of 18 Page ID #:18




1            b.    That Plaintiff be awarded all profits of Defendants plus all losses of
2     Plaintiff, the exact sum to be proven at the time of trial, or, if elected before final
3     judgment, statutory damages as available under the Copyright Act, 17 U.S.C. § 101
4     et seq.;
5            c.    Compensatory, punitive, exemplary, consequential, incidental, and/or
6     special damages, in an amount to be determined at trial;
7            d.    Restitution;
8            e.    Pre-judgment and post-judgment interest;
9            f.    Costs of suit incurred herein, including attorney's fees and expenses;
10    and
11           h.    Such other relief as the Court may deem appropriate.
12

13
      Dated: December 30, 2020                NOVIAN & NOVIAN, LLP

14
                                              By:      /s/ Farhad Novian
15                                                    FARHAD NOVIAN
                                                      SHARON RAMINFARD
16
                                                      MICHAEL O’BRIEN
17
                                                      Attorneys for Plaintiff
18                                                    L.A. T-SHIRT & PRINT, INC.
19

20

21

22

23

24

25

26

27

28

                                               -18-                                Complaint
